                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                         )
UNITED STATES OF AMERICA                 )
                                         )
               v.                        ) Criminal No. 18-CR-10464-PBS
                                         )
JOSEPH CENTOLA,                          )
          Defendant.                     )

                      GOVERNMENT=S SENTENCING MEMORANDUM

       The United States respectfully submits this sentencing memorandum in this escape case.

Pursuant to a previously filed plea agreement, the government recommends one year of

probation, the first eight months to be served on home detention, followed by three years of

supervised release, and a $100 special assessment.

       The imposition of a probationary sentence with home detention is fair and reasonable,

and would adequately meet the sentencing objectives outlined in 18 U.S.C. §3553(a). The

defendant is currently on supervised release pursuant to a prior conviction in 09-cr-10138-RGS,

and the government respectfully request that the defendant be subject to the same terms of

supervised release in this case.

       Procedural Background/U.S.S.G. Calculations

       On March 13, 2019, the defendant pled guilty to the one-count information charging him

with Escape, in violation of 18 U.S.C. §751(a). See PSR ¶ 2. He faces a statutory maximum

sentence of 5 years of imprisonment on this conviction. See PSR ¶ 111. United States

Probation has determined that the defendant’s base offense level (ABOL@) is 13, pursuant to

U.S.S.G. § 2P1.1(a)(1). See PSR ¶ 16. Under U.S.S.G. § 2P1.1(b)(3), he receives a 4 level

reduction, because, he escaped from the non-secure custody of a community corrections center

                                                1
and did not return voluntarily. See PSR ¶ 17. After a two point reduction for acceptance of

responsibility under U.S.S.G. §3E1.1(a), the defendant’s total offense level (“TOL”) is 7. See

PSR ¶¶ 23-24. Per the PSR, the defendant has a criminal history score of 14 which establishes a

criminal history category (ACHC@) of VI. See PSR ¶¶ 41-43. With a TOL of 7 and a CHC of VI,

the defendant=s advisory guideline sentencing range (AGSR@) is 15-21 months. See PSR ¶ 112.

       Nature and Circumstances of the Offense

       The government asserts that an analysis of the factors enumerated in 18 U.S.C. ' 3553(a)

leads to the conclusion that probation with eight months of home confinement satisfies the

interests of justice. On November 28, 2017, the defendant was transferred to the Coolidge

House Residential Re-Entry Center (“RRC”) to serve the balance of his 84-month federal

sentence in a bank robbery case. See PSR ¶¶ 9, 40. The defendant’s projected release date at

the time was May 9, 2018. See PSR ¶ 9. On January 23, 2018, while in the custody of the

Attorney General of the United States serving that sentence, the defendant packed up all of his

belongings and left the RRC, never to return. PSR ¶ 10, 88. On March 8, 2018, the United States

Marshals apprehended the defendant in New Hampshire and returned him to federal custody

where he remained until May 8, 2018. PSR ¶ 86. Following his release from federal custody, he

reported for supervised release, which remains on-going. On August 8, 2018, when reporting for

his supervised release, the defendant learned of the outstanding criminal complaint for this

escape case. He had his initial appearance that same day and was released on the same conditions

of release as 19-cr-10138-RGS.

       History and Characteristics of the Defendant

       This 37-year-old defendant has a criminal history that dates back to when he was a


                                                2
juvenile. As noted in the defendant’s objections to the PSR, one of the defendant’s juvenile

convictions, from 20 years ago, was included in his criminal history categorization. PSR p.40.

The defendant’s criminal history is best characterized as a history of theft offenses, culminating

in the serious offense of bank robbery, for which he was sentenced to 84 months of federal

custody and remains on supervised release.

       The defendant has a long, tragic history of being on the wrong side of the criminal justice

system. PSR ¶ 57. Further, the defendant has several mental health diagnoses, PSR ¶ 87, and has

completed anger management treatment. See PSR ¶¶ 80, 82, 85. His recurring frustrations,

however, suggest he would benefit from further support and guidance of his probation officer.

PSR ¶¶ 90-91. The root of the defendant’s criminal history appears to come from his struggles

with substance abuse, see PSR ¶ 93, for which the defendant is currently receiving treatment. See

PSR ¶ 101. The sentence recommended by the government would allow his mental health and

substance treatment to continue uninterrupted.

       Specific and General Deterrence

       The defendant must understand that his criminal conduct of escape, is a separate and

distinct crime from the bank robbery he committed, and also distinct from any form of

supervised release violation. The government asserts that its recommended sentence is an

appropriate and proportional sentence which will communicate to the defendant that there are

real consequences to committing the crime which he now stands convicted of. Namely, that he

will have further restrictions placed on his liberty, in the form of home confinement, and that his

criminal history now reflects a conviction for escape.

   Conclusion


                                                 3
       For the above reasons, the government recommends one year of probation, the first eight

months to be served on home detention, followed by three years of supervised release, and a

$100 special assessment.

                                           Respectfully submitted,

                                           ANDREW E. LELLING
                                           United States Attorney

                                      By: /s/ Philip C. Cheng
                                          Philip C. Cheng
                                          Assistant U.S. Attorney

                                CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF).

                                          /s/ Philip C. Cheng
                                          Philip C. Cheng
                                          Assistant U.S. Attorney
Date: June 17, 2019




                                                 4
